Citation Nr: 0809182	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disorder, claimed as arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 until 
November 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The veteran submitted additional evidence with his December 
2005 VA Form 9.  This evidence was received without a waiver 
of the veteran's right to have evidence considered as an 
initial matter by the RO.  See 38 C.F.R. §19.9.  However, 
since the additional evidence was duplicative of evidence 
previously considered by the RO, it need not be considered by 
the RO prior to this appellate review.   

The issues of service connection for a bilateral leg 
condition, claimed as arthritis, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1946 rating decision, the RO denied service 
connection for a bilateral leg disorder; in an April 1946 
letter, the RO notified the veteran of the determination and 
of his appellate rights, but he did not appeal and the 
decision became final.

2.  The evidence associated with the claims file since his 
denial relates to an unestablished fact necessary to 
substantiate the claim for a bilateral leg disorder, claimed 
as arthritis.  




CONCLUSIONS OF LAW

1.  The RO's March 1946 decision denying service connection 
for a bilateral leg disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a bilateral leg disorder 
and the claim is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a bilateral leg disorder.  This is a complete 
grant of the benefit sought on appeal.  Thus, a discussion of 
VA's duties to notify and assist is unnecessary.

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for a bilateral leg disorder, claimed as 
arthritis of the right and left legs.  A review of the record 
indicates that the veteran was previously denied a claim for 
his claimed leg disorder in a March 1946 rating decision.  He 
was notified of the decision and of his appellate rights.  
The March 1946 decision was not appealed within one year of 
the mailing of the decision, and represents a final decision. 
38 C.F.R. § 20.1103.  He is currently appealing a January 
2004 rating decision.  

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered a new theory of entitlement, including statements 
indicating that his claimed bilateral leg disorder developed 
due to his standing and walking on his ship.  He has also 
provided statements from other veterans indicating that he 
would walk the deck of his ship due to medical problems with 
his legs and that he had bilateral leg pain during service, 
as indicated in one statement dated in December 2002.  
Private medical records, including from Dr. R.W.B. and Evans 
Memorial Hospital, have also been associated with the claims 
file and indicate current treatment for leg pain and the 
presence of arthritis.  The Board finds the newly associated 
evidence to have not been previously submitted and to relate 
to an unestablished fact necessary to substantiate his claim.  
Accordingly, the Board finds that the claim for service 
connection for a bilateral leg disorder is reopened.  


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for a bilateral leg disorder, and to this extent 
only, the appeal is granted.  



REMAND

The veteran seeks to reopen previously denied claims for 
service connection for hypertension and a bilateral leg 
disorder, claimed as arthritis of the right and left legs.  
As previously discussed, the March 1946 rating decision 
denying a bilateral leg disorder was final.  He was also 
denied service connection for hypertension in a December 1977 
rating decision.  He appealed that decision, and the Board 
denied the hypertension claim in a May 1979 final decision.  
The Board denied his claim again in a final April 1982 
decision, after an appealed July 1981 RO decision.  38 C.F.R. 
§ 20.1100.  

In cases such as this claim to reopen a previously denied 
hypertension claim, VA must also examine the bases of the 
prior claim denial and advise the veteran as to what evidence 
and information is necessary to reopen and to substantiate 
the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although the veteran received notification letters dated in 
November 2002 and March 2004, these letters failed to comply 
with the holding in Kent, by not informing the veteran of the 
bases for his prior hypertension denial.  

The veteran has also reported that he has had bilateral leg 
pain since service.  As a lay person, he is competent to 
report the symptoms that were present in service and the 
continuation of those symptoms since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Board 
concludes that on remand the veteran must be afforded an 
examination to allow for a complete review of his bilateral 
leg claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen his claim of service 
connection for hypertension.  The 
RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate the claim.  
Specifically, he must be advised of the 
reasons for the prior denial and of the 
information and evidence needed to 
overcome those reasons.  The RO/AMC 
will also comply with any directives of 
the Veterans Benefits Administration 
and advise the veteran of the element 
or elements required to substantiate 
service connection, found insufficient 
in the denial.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral leg disability found to be 
present. The claims folder should be 
made available to and be reviewed by 
the examiner. All indicated studies 
should be performed, and all findings 
should be reported in detail. The 
examiner should opine as to whether it 
is at least as likely as not that any 
bilateral leg disability found to be 
present had its onset in or is related 
to service.    

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology and the lay statements 
of record relating to the onset of the 
veteran's bilateral leg problems.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of 
hypertension found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any hypertension found to be 
present had its onset in or is related 
to service, to include whether it 
initially manifested within one year of 
his discharge from service.  In doing 
so, the examiner must comment on the 
lay statements dated from 1980 to 1981 
indicating that the veteran had high 
blood pressure during service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


